Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 1 of 28 Page ID #:851




                                 EXHIBIT 1
      Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 2 of 28 Page ID #:852


 Stafford, Paul

 From                                           Stolzenbach, Brian <BStolzenbach@seyfarth.com>
 Sent:                                          Thursday, August 29, 2019 3:50 PM
 To:                                             Rnicholspc@gmail.com
 Cc:                                             McLaughlin, Eilen; Peters, Kristen M.; Egan, Chantelle C; Luce, Cheryl A; Dixon, Brandon
                                                L; cspangler@winston,com; dfeher@winston.com; dhleiden@winston;com;
                                                jparsigian@winston.com;jkessJer@winston.com; ajdebartolomeo@tadlerlaw.com;
                                                Stafford, Paul; timmoppin@aol.com
 .Subject:                                      Morgan, et al. v. U.S. Soccer Federation, Inc. -Subpoena for Deposition of Rich Nichols
  Attachments:                                  20190828 Supboena for Deposition to Rich Nichols(58820492v1).PDF

 Follow Up Flag:                                Follow up
 Flag Status:                                   Flagged


 Dear Mi. Nichols

 Attached is a subpoena for your deposition in the matter of Morgan, et a1. v. United States Soccer
 Federation, Inc. Yoli will see that the subpoena commands your appearance at Seyfarth Shaw's
 offices in San Francisco on October 15, 2019. A hard copy of the subpoena.and the requisite
 witness and mileage .fee is on its w~zy to you.

I have copied on this e-mail counsel for the Plaintiffs in the Morgan matter, as well as your co-
counsel in the matter of Solo v. United ~'tates Soccer Federatlot~, Inc. As with other third-party
witnesses, we would like to conduct your deposition just one time for use in both cases.

If you have. an immovable conflict on October 15, please let us know. As you know, we do have a
tight schedule and would like. to make the date work if at all possible, but if you have a conflict
that cannot be resolved, please let us know your ether• available date. before October 18.

Thank you. anci feel free to call me at any time. to discuss if that is easier• than e-mail


Brian Stotzenbach ~ I~prtn~r j SeyFarth ~hativ L,L~'
t3~ S. VV~ckeF Drive }Suite ~~i)tJ j Ct~i~:-agc, !I!in~is a:~60Ea'-C~4~€~
U~reet +s-312-460-555'1 i h~~nhi~e -~-1-3'1 ~-4t)a-69x7
bstolzenbach(cr~,seyfarth:com ~ www.seyfarth.corn
Professional Bio

 SVEY FAIZ~~._.


The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above.
                                                                                                                                                                    If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication strictly
                                                                                                                                                              is
prohibited.
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 3 of 28 Page ID #:853




                                 EXHIBIT 2
 Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 4 of 28 Page ID #:854

AO 88A (Rev. 02/14)Subpocna to Testify at a Deposition in v Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                    Central District of California

                    ALEX MORGAN, et al.                                       ~
                             yPlainriff                                      )
                       v.                                                    )       Civil Action No.    2:19-CV-01717
   UNITED STATES SOCCER FEDERATION, INC.                                     )
              .._._.~_      ..m ~._... _ ---..__..
                             Defendant

                            SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:                                                                        Rich Nichols

                                                    (Name ofperson to whom This sz~bpoena is directed)

        Testimony.• YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to betaken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place:    ey art    aw,                                                              Date and Time:
          560 Mission Street, 31st Floor                                                    10/15/2019 at 9:00 a.m.
          San Francisco, California 94105

          The deposition will be recorded by this method                      stenographically and by videotape

      O Production: You, or your representatives, must also bring with you to the deposition the following documents,
        electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
        material:




        The following provisions of Fed. R. Civ. P. 45 are attached —Rule 45{c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:       08/28/2019
                                 CLERK OF COURT
                                                                                       OR
                                                                                                             s                   ~
                                                                                                         ____-
                                          Signature ofClerk or Deputy Clerk                                  :I n r•~r _ 's ~ ,r,euure

The name, address, e-mail address, and telephone number of the attorney representing (game ofparry~    United States
Soccer Federation, Inc.                                                 ,who issues or requests this subpoena, are;
Cheryl Luce, Seyfarth Shaw LAP, 233 S. Wacker Drive, Suite 8000, Chicago, IL 60606

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
  Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 5 of 28 Page ID #:855


 AO 88A (Rev. 02/14)Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                                 Federal Rule of Civil Procedure 45 {c),(d),(e), and (g)(Effective 12/1/l3)
(c) Place of Compliance.                                                                        (i) disclosing a trade secret or other confidential research, development,
                                                                                           or commercial information; or
 (1) For a Trfa/, Hearing, or Deposition. A subpoena may command a                             (ii) disclasing an unretair~rd expert's o~inin~t or informt~tion that does
 pers6n tvattend a trial, itcuriug, ar dcpus~tion only as folia~vs;                        not describe; specific occurrencc5s in dispute and r~ sultS from the expert's
   (rk) within 100 miles af~vl~ere the ~x;rspGt resides, is employed, or                   study that was not requested by a party.
 re~ul:~rly trntisocts
             r         b~isu~~~~ in pen~m~ or                                               (C)~puc~~irag Co+r~r'lrons ns an,~~lternati~~_ Cn the circumstances
   (ti) within the st.~t~ ~cvh~n~ tl~e perwn resides, is employed, or regularly            described in 12u1e 45(d)(3)(B), the cauri rt7ay, instead of quashing or
 transacts business is person, if the person                                               modifying a subpoena, order appearance or production under speciled
      (i) is a party ~r a party's aili~er, or                                              conditions if the serving party:
     (ii) is commaixl+~d to aucnd ~ trial and would not incur substantial                      {i)shows a substantial need for the testimony or material that cannot be
 expense.                                                                                  otherwise met without undue hardship; and
                                                                                               (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
  (.~} prodoctipn nfdz~icumcnts, elCCCr~vnicslly;~t~ared infarnaaGion, or                  (e) Duties in Responding to a Subpoena.
 mn~ibl~ things ut ;i pl~ee ~~~tl~in 100 miles of w~hexc the person resides, is
 <n~plt~t~cdt i~rregulnrl}' trutspers ~iust~tesa in per5an; and                             (I) ~rodwciirg Aac~rneents or Elertranl~/ly St~rrnrllr~arntntPnn. These
  (13) i~~spi:cnnn ofprcmi+cs ut the ~~c~ni:~cs to be inspected.                          proc~;di~res a47p1~ tta (Sroducing docun7egt~ nr eleotrpnic~lly stared
                                                                                          information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                                   (A) f~,~rrrn~r„rs r~ p~rs~~n responfiin;; tea n subpoena eo prt~duc~ dacumGn~s
                                                                                           mutit ~aruduce them as thc~~ are kept in the ordinal}~ e~,ursc of business nr
 (t ~ .-f vnl~lr"rig L'rrttr~e E~~rd~~r r~r ~rp~uez t Sn~refinrar. A puny tar attzlr~ey    ptuat orguni-r_~ and I~rbrl tlic~n to c~~rrr~pU~rl to die cote ~arii7 lit thr demand.
responsible firr issuing attd serving ~ sub~en~ must tale rcuse~nabl~ sups                   (~) Form Jor Prti,Grci~tE~ Et~~~rrn~7iCu11lx Clnrc'd h~J~rr~u~diun ;'~'nr Sp~rc+jrrd
Io :n~c,id tmposin~ unduebutcl~n at'C~(sr'ns~ nn a pers~~n sul~~ccl tp the                ifst sulapa~n:~ dues noI speCil'y ~ R~n71 for producing elccuonicall}~ titorc~f
su6pncna. "fhc court ~inCUt dislnct ~4hcrc c~tiinpliancc is rcquiFetl:Mtu9Y               iriCurn~rrtiou, the perst~m res~iundinst m~isl Prudurc tt iu a turns of luitns i~t
enli~rc~ this fluty ttnd itrtpns~ ~n ~ppropriotc sanclii~n--~~~hich aaigy illalude        1~hrch i~ is i~r~lin,mlV ivaintainot9 ur in 3 reavcrnabhy usw~blefyi mt ar fiimis_
lost c~n~ing. and re~sUn~ble utCcarncy's teca—gym a part}~ ~~r~ t~ttume}x w~h~               (C) l-.I~•cu'oniecrll~~ )1i~r~•.1 htGi~~ntz~7r~an Prr~~Lr~eellYt (~71fV~ i~u~~ 1nrnr_ Thy
fails to comply.                                                                          purism respi>«~lin~, uee~ ptrt ~7r6r1uC~ the same ~ICsT~`artiti~ll~+ ~torci[
                                                                                          inforn~ation in more than one form.
(~) C.n~nnen~rd u, Yra~ltrcc ,M11ul~rlr~fs or Prrr~~lX!►txpertfarrt.                         (A) Inuc~r.savl~le l~A~ctri~nrc'zrll~' Stor<<l /~~ior~rx~~~r~rr. `i'!tc persUrl
   (,A}rt~pect~n~tc~c :~~c>f Ptrq~rrre~r,! A per30h ~z~ttlnl~n~icd td pr~dUCG             respo~idine ticerl not provide disro~~cn ofClcctronic~~ll~' slor~:d in~irrttzfll qn
do~utnc~~t~, cicctronicull~~ storzd inli~rm:uic~n, pr tangihlc ~ttn!~sv 6t to             liam sources thni fltiu ptiscro i~cr~titics:u ~~~tte~aq~7;~biy acces:;iblc lrcu~u5e
~rniit Ott ins~?cctian ~7f pri;mises, n~cd nit apFtcar rn pervgn -od Uze place of         ~ttrnduc burden or cast. Can n~c~tion t~~ compel discu4~cr~~ i~r (vr ~i pro~ccit+~v
pC~tluctio~~ gar iiixpeCuun unless ~~I~u cc~mmnnde~l t~~ Ap~>c~r fbr a cicposition,       ardor, the persou responJing mu~~ shu~~~ thtit ~h[~ inti~rm:uinii is not
laeazin~. or trial                                                                        r~~tionahly ncecssiblc hccausc of wiJiic burdci7 nr co>t l f that showing is
   (Bl Ob~rcric:r~.r ~ arson cumm;inde~( to produce documents or t~m~ik~le                made. the court may noneth~le,s orJrr disCo~~cr~- from such sources ifth~:
khin~;s car to ix:mSit ii~c~ction may serve cm the parC}' or attotnc}° de5i~>,n~ytcd      rec~uestin~ party sha~yy goad a7usc. crons~dcnng the limitn~rons oC Rule:
in the 5ubpucna a +entten objccti~~n t~~ inspecturg, a~ppin~, tcslin~, c'~r               2G(b1('-)(C7, 7~hc; ~aurui4aytiUe~il:y e~,ttJ~uons lbrclac ~Iicc~l+~c~~,
sampling :,ny nr ;~Il of the nmt~ri~i{s nr tea insprctin}; Lh~ premises--nr tC~
pruduein~ ciccuo~ic:itly sti,red iufurn~ntion in itie Ibnn car Ivrn~s requ~vKe~.           (~?) flnirrrtir~rFrivfle~e z>tArt~irrriari,
"fhc ul~juetinn must be ~cr~ cd hcforC the c;irl~Cr nflhe lime s~icitietl fttT              (:1) lrijrarnrz~haaz 1!'ixlah~•I.7 ,A ~cr~un ruithholding sub~w~nae~ inl'urn~~ttrn
c~7Ghipliance sir I-1 drys after thr suh~nena is served (fFut objectrcm i.~ m9d~,         under a claim thpi ~t is privit~~ed ar vlibject to protection as trial-gr~paratipn
the full~>wing rules apply.                                                               material must:
      (i) Ai anp Ume, alt notice to the Con~m:~ndcd person, the serving party                   (i) e~~~ressl} ntakc ii~~ ~lai~7x; ~r5d
mtiy ~~~o~~c the a'~~Er[ fr~r die district where cc~~m~liunre is required far an                {ii} dc*sUrfbe thc~ r~ht~~re of"ttte~it}il~~lt~ ~ourmenn, cummunres~tiaY~s, cxr
order eompclliiag prer~Caulign or in~pcciiu»,                                             i~tn~ihle Qiin~s ~n ii ni~~~rt~rthat,wid~~tti revcni~ng inlurm;~unn ii5~1£
      (ii) 7lics¢ nGt~ maybe curuired on!} ~s ~i~r~4ted in ilt~ c~~'c~e[, tend the         grit ilcg~:tl car protc~rted_ will e'aaat~l~ the parties to i5;:z~,s the Maim.
order mint ~rs~tect a person tv1~o Ys ncithrr a party nor a p:~rty`5 n~c~:r firm            ([3) Inh~rnnrtiu~t Pro:luc~cL [flgfpnn;itioi~ producdzl in rc;~trs~ toy d
significant expense resulting from compliance.                                            suh~nc~7.i is subject i~, s c~la~m of jarivilcgc: or ofprotecticin a~s
                                                                                          lni~l•pr~parniion nt;nirral. the person m:ikin~ the clniin ma~~ Wolff} :~r~t~' p:iriy
 (3) Quashi~rg or Mortifying n Subpoena.                                                  Clliri rcccivc~ the inti7mtatit~ii al this c.{uim .md tiiz basis fbt it Aflrr being
                                                                                          natiiiecl, a part~~ mGist promptly return, Sequeslur, car ~estres~~ the sF~citied
  (A) I7~hev, R~~yrrir~r<l. On timely motion, tli~ court for the district where           inlomintiiui anJ amt copies it hur,, must nt~t use sir disclo4c tl7c iofiimnaut7n
compli snCe is requir4d must quash or i~ud l'y a subpoena drat:                           U~~til the claim is resoh~ed: mint take reason:iblt ;reps to retrieve tkic
                                                                                          inli~nnutiUr~ it~th~ part~~ disclusc~ it btlirrc t~~in~ noulicd.:ind ~~inyprui3tptly
       (i) faits tv ;i4low a reason~~le ifmc: to comply;                                  prescnt tl~G inli>rnwtion uai~l~r scat t~> the court fur die ~listrirt +~°(7crc
       (ii) reyuir~s a person to cc~mnly~ Neyond the geographical limits                  cx~n~pliano~ is r~quircd (ur:i cletcrininati«~i ofthe cl:,~m the persim ~~ittt
 specified in Kirfe 45(c);                                                                pr~,duccd [fig int~vrnla!ipn must }~reserv~ the infhrniu[i~;ia un~il the cl:ri[za is
       (iii) requires disclosure ofprivileged or other protected matter, if no            resolved.
 exception or waiver applies; or
       (i~~)subjecu s~ perso~tltiwyduc burden.                                            (g) Contempt.
   (I3) ~I'hr~~ Y<<rt,r~rr~~d Ta protect :~ ycrsan srthjcet to or affected by a           The ~~ur! for the district where compliance is required—and also, after a
yabpocn~, thc~ court li>r Cl~c; dis~nc[ ~~Ize~ti compliamc~ is rlq~iired may, on          moiian is trai~sP~m:J. theicsuii~g cuurY—nrz~y hold in coi7tempt a person
inuti<>u. qu~sla arit~adif~~ the sul~~~sena i~i~ rcq~ires~                                ~vlis~, ha~~in~ been srrveJ. I;iils avitliaut adequate excuse Cat c~bcv the
                                                                                          subpoena or an order related to it.


                                            For access to subpoena materials, see Fed, R. Civ. P, 45(a) Committee Note (2013).
                                                                                                                                                                                         i
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 6 of 28 Page ID #:856




                                 EXHIBIT 3
   Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 7 of 28 Page ID #:857


 Stafford, Paul

From:                              Stafford, Paul
Sent:                              Friday, September 20, 2019 10:33 PM
To:                                'Stolzenbach, Brian'
Cr.                                AJ de Bartolomeo; McLaughlin, Ellen
Subject:                           RE: Morgan, et al. v. U:S. Soccer Federation, Inc. -Subpoena for Deposition of Rich
                                   Nichols


Brian

As you're aware, you suggested two days ago (on Wednesday)that we meet and confer this week on the subpoena for
the October 15 deposition of Mr. Nichols, I replied shortly thereafter on Wednesday suggesting that you
                                                                                                           cio so if
needed. You ignored that email for two days unti] tonight's post-week evening email —which wou9d indicate
                                                                                                                that you
did not feel the need to do so. Your delayed response is received and noted, as is your feigned lack of understanding
regarding my email to you.

5in~e you continue fo email me about this topic, it's up to you to determine what you're missing. If you wish or feel
                                                                                                                      you
m ust, confer wiCh me as 5olo's Counsel regarding the withdrawal of the Qctober 15 subpoena for Mr. Nicho4s, or the
proper issuance or service of the suhpoena for deposition of Mr. Nichols. Regardless, do let me know when you
withdraw the subpoena for the October 1S deposition, and/or when you confer with Mr. Nichols or his attorney on
                                                                                                                     the
deposition you are attempting to schedule. Thanks.


Paul K. Stafford ~ Thompson &Knight LLP
Counsel

1722 Routh Street, Suite 1500, Dallas, Texas 75201
214.969.1.106 (direct) ~ 214.999.1500 (fax) ~ paul.stafford@ticlaw.com
vCard ~ www.tklaw.comlPaul-K-Stafford

This message maybe confidential and attorney-client privileged. If received in error, please do not read. Instead, reply
to me thaf you have received it rn error and delete the message. Thank you.

        From: Stolzenbach, Brian [mailto:BStolzenbach@seyfarth.com]
        Sent: Friday, September 20, 201.9 8:09 PM
        To: Stafford, Paul
        Cc: AJ de Bartolomeo; McLaughlin, Ellen
        Subject:- RE: Morgan, et al. v. U.S, Soccer Federation, Inc. -Subpoena for Deposition of Rich Nichols

        Mx'. Stafford

        In your first two emails you wrote "nn behalf of Mr. Nichols" to advise tis that he would be
        filing a motion to quash the subpoena.

        In S~oLir most recent emai l you wrote that• you "don't: represent Mi:. Nichols" end that I
        should co~~f~~• with l~Zr. Nichols o~~ his Attorney directly.

        Pm unaware of any attorney ie~i~esentiiig Mr. Nichols, so I will address his iitencled
        motion to quash with him directly, as you suggest.
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 8 of 28 Page ID #:858

    At this point, I c~oii't understanel the. last.. sentence ~f youi mist recent email at all. We aie
    already working on scheduling more than. 15 clep~sitions, including Mr. Nichols'
    deposition, with counsel for the Plaintiffs in Mortian anc~ with your co-counsel, Mr.
                                                                                                Nichols
    end Mr. Mopp n. See the attached email chin. Meanwhile, I see no need to meet and
    confer• with. you, as Ms. Solo's counsel, about withdrawing the subpoena to Mr. Nichols.
                                                                                                    We
    have already said the deposition is not goiizg forward oii Octover 15th. Nor cio I see wlzy I
    would need to meet and confer with you. about Mr. Nichols' intended motion to quash,
    given that you Have made it abundantly clear that yot,~ do not xegi~esent him and that I
    should. conf~ ~ with h in directly. IfI ~zm missing something there, please let me know.

   Hive a good Weekend.




    Brian Stoizenbac-h J I-'art;~e~ ~ ~~yf`arth Shaw LLT'
   ~':~3 S. ~'~fackPr C)riv~ ! Suitc 80t~~ ~ ~hic~g~, Illincsis kyOfiC~5-~4t~
    C7ir~Ct` +1-~1~-~60-5551 ~ i~ll~bif~~ f`1-312-A~8-~~JG7
   bstolzenbach@seyfarth,com ~ www.~eyfarth.com
   Professional Bio

    SEYF~IZT~H~_.


   The information contained in this transmission is attorney privileged and/or confidential information intended for the use
                                                                                                                              of the individual or entity named
   above. If the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination
                                                                                                                           , distribution or copying of this
   communication is strictly prohibited.


  From: Stafford., Paul <Paul.Stafford@tklaw.com>
  Sent: Wednesday, September 18, 2019 9:15 PM
  To: Stolzenbach, Brian <BStolzenbaeh@seyfarth.com>
  Cc: AJ de Bartolomeo <ajd@tadlerlaw.com>; McLaughlin, Ellen <EMcLaughlin@seyfarth.com>
  Subject: RE: Morgan, et al. v, U.S. Soccer Federation, Inc. -Subpoena for Deposition of Rich Nichols


  [EXT. Sender]

  Thanks, Brian.
  1 don't represent Mr. Nichols, and notwithstanding your feigned confusion given your "experience" and
  "understanding", my position on the subpoena for the deposition of Mr. Nichols is clear from my emails. You
  should confer with Mr. Nichols or his attorney,

  As previously stated, the subpoena.should properly be withdrawn,just as you should have properly conferred
  with Mr. Nichpls before arbitrarily setting the October 15 date. Your "experience" should inform you of
                                                                                                          this,
  especially given that you do not pian to proceed with the October 15 deposition date stated on the subpoena.

  If needed, let me Imow when you're available to "confer" with me by phone tomorrow (as Solo's counsel) on
                                                                                                              the
  withdrawal of the subpoena setting the October 15 deposition of Mr. Nichols, as well as the motion to quash
                                                                                                              the
  deposition of Mr. Nichols. Morning is best forme.
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 9 of 28 Page ID #:859

   Paul K. Stafford ~ Thompson &Knight LLP
   Co u nseJ

   1722 Routh. Street, Suite 1500, Dallas, Texas 75201
   214.969..1106 (direct) ~ 214.999.1500 (fax) ~ paul.stafford@tklaw.com
    vCard [tkla~~~.c.oiil1 ~ www.tklaw.com/Paul-K-Stafford [ikla~v.con~]

   This message maybe confidential and attorney-client privileged. If received in error, please do not
   read. Instead,.reply to me that you have received it in error and delete the message. Thank you.

          From: Stolzenbach, Brian [mailto:BStolzenbachCn~seyfarth.com]
          Sent: Wednesday, September 18, 2019.6:46 PM
          To: Stafford, Paul
          Cc: A7 de Barto{omeo; McLaughlin, Ellen
          Subject: RE: Morgan, et al. v. U.S. Soccer Federation, Inc. -Subpoena for Deposition of Rich Nichols

          M . Stafford,

         I don't know exactly what you mean when you say "the subpoena should properly be
          withdiawn." In in3l exl~ex•ience, if after the Gervice of a th rcl-party suupc~ena the
         intended elate f'or the deposition does not woi~li, it suffices to confi in that in writing
         (as we Have done below) and their work towards a new date,. after which we can
         email Mr. Nichols a new subpoena with the iiew elate and trine so everyone has that
         fir tl~e record. I'ra happy to do that once we settle on the logistics.

         With x•e5pect ~o l~Ir. Nichols' plan to move to quash the subpoena altoget.hei~, that is
         hard. to understand. We liav~ nn intention of inquiiin~ into any privileged
         communication between Mr. Nichols and any of his present or former clients
        (absent, I suppose, cliscove~y tkat the privilege has begin waived in some respect).
         Mr. Nichols, as the farmer Executive Director of the ~'NTPA and lead negotiator in
         collective Uargaxiing for the WNTP~,is a material fact witness in the Morgan, et.
         al, case and in the Solo case. In fact, he has been identified by the Morgan plaintiffs
         as a witness in their- Rule 2G(a)~1) disclosures, and we anticipate that he will be
         identified }~y Ms. Solo in hems. It is altogether common for a lawyer who negotiates a
         collective bargaining agreement to lie called as a witness when the course of those
         negotiations is relevant—as it certainly is here. For exam~~le, NIi. Nichols himself
        surely will recall John Langel's being deposed by the. I'edex~ation in the lawsuit
        between the Federation and the WNTPA concerning whether the pax°ties, in fact,
         hack a collective b~ •gaining agreement iii place cluiing 2016. We have no intention of
        providing questions in advance of the deposit:i~n, givexi how obvious it is that. Mr:
         Nichols is a material fact witness and given that we reserve the right t~> cover any
        discover~}~le topic i~elat~d to the two lawsuits.

         As for• shifting costs, tl~e Storinans case, its hUlding, and the entire concept of
         avoiding t11e iniposit o l of"significant" expense iii a third party arises under Rule
         45(d)(2)(B)(ii), which adcli•esses subpoenas ~c~ produce materials, not subpoenas for
         depostioiz. The Federai~ion has not issued a suk~~~oena for documents or other
         tangible things, so there is no expense to shift.
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 10 of 28 Page ID
                                            #:860
        With all that said., if Mr. Nichols .still plans to in~ve to quash the subpoena and/or to
       request a shift of ex~~enses, please advise as to your avail~bilit5~ to meet and confer
       oiz that subject sometime this ~~veek.

       Otherwise; I would appreciate x•eceiving all of Mr. Nichols' available dates foi his
       deposition between November 25 end Febivary 6 izo later than the end of this
       week. We aie endeavoring to woik out a sch~clule for many deponents, as you
       know, and we are ceita illy piepared ~o work with NIr. Nichols to schedule his
       deposition on a date that works for his schedule.. As for location, we will. plan.on our
       offices in San Francisco, subject to the possibility that it may work bettei for
       everyone, including Mr. Nichols, to hold the deposition zn some other..location where
       everyone, including him., will already be present for another deposition in the case.
       It seems to ine wise to assess that particular issue once. we have an idea of the dates
       when he end ethers are availably.



       Brian StolzenbaGh ~ f'~r~n~r E S~yFarth Shaw t.l_P
       X33 5. VNack~r Drive i suite ~~00 j Chic~t~r~ II!inci~ GOG~JG-6 48
       i~ireet: ~-'I-312-~6d 5551 ~ M~bil~. ~+-•1~312-49B-b~G?
       bstolzenbach(a~se yfarth.com ~ http://www.seYfa~th.coFn
       Professional Bio

        _SE~FARTH __ _,..
               ~T~AUV

       The information contained in this transmission is~attomey privileged andlor confidential information intended for the use of the individual or
       entity named above. 1f the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination,
       distribution or copying of this communication is strictly prohibited.


       From:Stafford, Paul <Raul.StaffordCc~t.klaw.com>
       Sent: Tuesday, September 17, 2019 7:23 PM
       To: Stolzenbach, Brian <BStoizanhachCc~sevfarth.com>
       Cc: AJ de Bartolomeo <aid@tacllerlaw.com>; McLaughlin, E11en <EMcLau~hlinCa~sevfarth.com>
       Subject: RE: Morgan, et al. v. U.S. Soccer Federation, Inc. -Subpoena for Deposition of Rich Nichols


      [EX7. Sender]

       The Federation's non-agreement is noted, Mr. Stolzenbach.
       Since the deposition that was subpoenaed for October 15 is not going forward,the subpoena should
       properly be withdrawn.

       To be clear, my inquiry to you was as counsel for Plaintiff in Sola v. USSf in the continuing effort (order)
       to collaborate with Morgan et al v. USSF; however, on behalf of Mr. Nichols, the email was also to advise
       you that Mr. Nichols will file a motion to quash the subpoena under Federal Rule 45{D)(3)(A)(iii)
      (attorney client privilege), and will also asl< the Court to shift the costs of compliance with the subpoena
      to USSF.
       I n tfie spirit of the earlier email, if you are suggesting that you would lilce to confer on the third-party
      subpoena of Mr. Nichols, it is requested that you also confer as to a reasonable time, place, and manner
      as well.
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 11 of 28 Page ID
                                  #:861
       Paul K. Stafford ~ Thompson & Knight. LLP
       Counsel

       1722 Routh Street, Suite 1500, Dallas, Texas 75201
       214.969.1106 (direct) ~ 214.999.1500 (fax) ~ paul.stafford@tkiaw.com
        vCard ~tkl~l~~r.c~m] ~ www.tklaw.comlPaui-K-Stafford 1tl I~~~ti~.~oinl

       This message maybe cbnfidentia/ and attorney-client privileged. If received in error, please do not
       read. Instead, reply to me that you have received it in error and delete the message. Thank you.


              From: Stolzenbach, Brian [rnailta:BStolzenhachCa~seyfarth.com]
              Sent: Tuesday, September 17, 2019 5:31 PM
              To: Stafford, Paul
              Cc: AJ de Bartolomeo; McLaughlin, Ellen
              Subject: RE: Morgan, et al. v. U.S. Soccer Federation, Inc. -Subpoena for Deposition of Rich
              Nichols

              1VIr. Stafford

              The Fed~i~at on is not in agreement with either suggestion, but please note
              that the deposition will riot go fo.i•ward on October 15th. It is not likely to go
              forward before late November.

              That ~houId give us a l t~Ie time to confei nn the subject in more detail. Could
              we schedule some time ~o talk nn Thux•sday afternoon? I could take a call any
              time. that a£ternooil.

              In the meantime,just to be clear, am I reading your• email correctly that. with
              respect to the subpoena to Mr. Nichols,. STou are representing Hinz in 11is
              personal capacity rls a subpoenaed witness?




             Brian Stolzenbach ~ f~artner j S~yrfar#h Sl~~~v Li.,F'
             233 a Wicker f~rive ~ Suif~: 800:0 ~ Cr~icag~, lNi~r~is 6~l~Ofi--6~1~~
             nirect' +1-312-~46U-5551 ) Mobile: + ~-312-49~i-~~i17
             bstolzenbach(a~sevfarth.com ~ http:J/www.seyfarth.cbm
             Professional Bio

              SEY:~A~~S~~'~.


             The information contained in this transmission is attorney privileged and/or confidential information intended forthe
                                                                                                                                   use of the
             individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that
                                                                                                                                         any use,
             dissemination,. distribution or copying of this communication is strictly prohibited.


             From: Stafford, Paul cPaul.StafifordCa~ticlaw.com>
             Sent: Tuesday, September 17, 2019 1:01 PM
             To: McLaughlin, Elfen <EMcLau~hlin@5evfarth.corr7>
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 12 of 28 Page ID
                                  #:862
            Cr. Stolzenbach, Brian <BStolzenbach(c~sevfarth.com>; AJ de Bartolomeo <aid@tad'lerlaw.com>
            Subject: FW: Morgan, et al. v. U,S. Soccer Federation, Inc. -.Subpoena for Deposition of Rich
            Nichols


            [EXT. Sender]

            Ellen:

            This email follows up our voicemail to your direct number (312-460-5887) this morning. Please
            give me a call at your earliest convenience.

            We called you to discuss the attached Subpoena (for October 15, 2.019 deposition) issued to
            Rieh Nichols, Esq in the Morgan v. USSF matter.
            On behalf of Mr. Nichols, this. email is to advise you that we will file amot-ion to quash the
            subpoena under Federal Rule 45(D)(3)(A)(iii)(attorney client privilege). We will also ask the
            Court to shift the costs of compliance with the subpoena to USSF.
            See for example Lega! Voice v. Stormcrns Inc., 738 F.3d 1178, 1182(9th Cir. 2013)(requires the
            District Court to consider whether the costs. of compliance are "significant,").

            fn lieu of motion practice —and in the interests of efficiency and judicial economy -- we request
            that USSF withdraw the. subpoena and serve written deposition questions. Mr. Nichols can then
            assess if there is any non-.privileged and protected information about which he can testify. if
            USSF wishes to depose M`r. Nichols on those non-privileged subjects, we will work with USSF to
            find a mutually agreeable date and location for the deposition.
            Please advise on or before Thursday 9/19 as to USSF's position on this suggested
            a pproach. Think you.

            Paul K. Stafford ~ Thompson &Knight LLP
            Counsel

            1722 Routh Street,.Suite 1540, Dallas, Texas 75201
            214.969.1106 (direct) ~ 214.999.1500 (fax) ~ paul.stafFord(a~tklaw.com
            vCard (tkl~j~~~.c~n11 ~ www.tklaw.com/Paul-K-Stafford ~tkl~~r~1.e~m1

            This message maybe confidential and attorney-clientprivileged. If received in error, please do
           .not read. Instead, reply to me that you have received it in error and delete the message. Thank
            you..

           From: Stolzenbach, Brian [rnailto:BStolzenbach(alseyfa~th.cam]
           Sent: Thursday, August 29, 2019.3:50 PM
           To: RnichalsncCc~gmail.com
           Cc; McLaughlin, Ellen; Peters, Kristen M.; .Egan, Chantelle C; Luce, Cheryl A; Dixon, Brandon L.;
           c5pan~ler~~winston.com; dfeherC~winston.com; cJhleiden(c~winston.cam
             arsi ian@winston.com; ikesslerta winslon.com; a'debartolomeoCc~tadlerlaw.com; Stafford, Paul;
           timmonpin@aol.com
           Subject: Morgan, et al. v. U.S. Soccer Federation, Inc. -Subpoena for Deposition of Rich Nichols

           Dear Mr. Nichols

           Attached is a subpoena for your deposition in the matter of Morgan, et al. v.
           Unztec~States SoccerFederatlon, Inc. You will see that the subpoena
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 13 of 28 Page ID
                                          #:863
              cominancls you appearance at Seyfarth Shaw's offices in San Francisco on
              October 15, 2019. A hard copy of the subpoena and. the requisite witness and
              mileage fee is on its way to STou.

             I have copied on this e-mail counsel for the Plaintiffs in the Morgan matter,
             as well as your co-counsel in the matter of Solo v. United States Soccer
             Federation, Inc. As with. othei thud-party witnesses, we would like to
             conduct your deposition just one time for use in both cases.

             If you have an immovable conflict on October 15, please let us know. As you
             know, we do have a tight schedule and would like to make the d-ate work if at
             all p~ssil~le, but if you have a conflict that cannot be resolved, please let. us
             know your othei available date before October 1~.

             Thank you and feel free to call me at any time. to discuss if that is easier than
             e-mail


              Brian Stolzenbach F !'artn~r ; Sey#arth Shaw LLP
             233 S. Wacl:e~ Drive (quite F30~~J ~ Chic~c~o, fl!inai5 ~C~bC)Fi-F~~43
             1~ire~~: ~1-3~1~-~6C1-;~~i51 RtlCst~ile: -r~1-3'12-4JS-f~t}i
             bstolzenbach(a~sevfarth.com ~ htt~://www.seyfarfh,com
             Professional Bio

              SEY~AI~
                    ~H-.AW ~.

             The information contained in this transmission is~attomey privileged and/or confidential.information intended for~the use ofthe~~
             individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any use,
             dissemination, distribution or copying. of this communication is strictly prohibited.




                                                             7
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 14 of 28 Page ID
                                  #:864




                               EXHIBIT 4
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 15 of 28 Page ID
                                  #:865




 From: "Stolzenbaclz, Brian" <1~S'tolzenb~j~l~ c~~5e~•t~~rtl~.c~~n~>
 Date: September 20,2.019 at 5:12:36 PM CI7T T
 To: Rich Nich~l's <rriiellol~ ~~c~~i`!~~~~ai1.~c~ni>
 Cc: "McLaughlin, Alen" <1=t~1c.L iu<rhlira~r~~5e~~~fartlz.cc~i»>
 Subject: FV'V: Morgan, ct al. v. U.S. Soccer Federation, Inc. - Sub~oen~ for Deposition of
 Rich Nichols

 1~~Ii~. Nichol:

 Please' see tli~ scrips of cYch~iizges below re~;ardin~ the subpoena served on you Uy
 the United St~it.es Socc;ci• Fecl~i~~tion in the ll~lol; ~r~ matt~i.

 If; after• z~ev cwiilg it, you still plan to file ~zn5~ kind of i~~tion with respect to the
 slibi~o~n~, we would appreciate your ~aclvisiii~~ Lis as t~ the content of the iiitencled
 motion and the basis fir filing it, As I ~xl~lai~z~d tc> l~~Ir.. Staffcircl, we Have no
 intention of iizc~uii~ing into any privileged conlmtznications between ~~~u and any of
 Sour pi•esez7~ or foi•iuei clients, but ~Tou ai~e i~athei~ ~Uviously ~l mat~i• al fact witness
 iiz }~otli the 11~Io1b~~1 aild Solo matters.




 Brian Stolzeiabach r=~rt~1~=r j t.~E:yfiarlt~ ;;r~~~~4~ l.!._i'
 Y,.J.✓ ~I +1,,
              1ri~}~nt;` i~riV~, ~ ~7i.i~~c ii":~}~ I C~11 c1~Ci, ~I~~fl+ll:~ ~_i~~~ii .. iE'r'i~~
                                                                              t`
(,JI(c_~f ~ i ,;j j 7_t~ ~I'1.`ay.:J ~ ~ ~V1(;~Jl~' ~ ~! -.3 h ~_;;iii f)G;11
 bstolcenbach c~ 5eyfarth.com ~ www.seYfarth.com
 Professional Bio

  S LY.~~~.~T }--I.
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 16 of 28 Page ID
                                  #:866
 The information contained in this transmission is attorney privileged and/or confidential information.intended forthe use of the.individual or
 enlity named above. Jf the reader ofthis message is not the intended recipient, you are hereby notified [hat any use, dissemination,
 distribution or copying of this communication is strictly prohibited.


 From:Stolzenbach, Brian <BStolzenbaeh(a~sevfarth.com>
 Sent: Friday, September 20, 2019 8:09 PM
 To:'Stafford, Paul' < paul,Stafford@ti<law.com>
 Cc: AJ de Bartolomeo <ald@tadlerlaw.com>; McLaughlin, Ellen <EMcLaughfin@sevfarth.com>
 Subject: RE: Morgan, et al. v, U.S. Soccer Federation, Inc. -Subpoena for Deposition of Rich Nichols

 Mz. Stafford

 In ~~our first. two emails you wrote "on behalf ~f Mi•. Nichols" to advise us that he
 would.k~e filing a motion to quash the subpoena.

 In your• most recent email SFou wrote that you "don't represent NTi•. Nichols" and that
 I should c~nfex• with NIi. Nichols or his attorney directly,

I'm unaware of any attorney representing Mi•. Nichols, so T will address his
intended motion to quash with him directly, as you suggest.

At this point, I don't understand the last sentence. of your most recent email at
all. V~%e are already working on scheduling more. than 15 depositions, including Mi•.
Nichols' deposition,.. with. counsel for the Plaintiffs in Morgan aiicl with your co-
coun~el, M~. Nichols and Mr. Moppin. See the attached email chain. Meanwhile, I
see no need to meet and c~iifex with 3~ou, as D!Is. Solo's counsel, about withdrawing
the subpoena to NIr. Nichols. We have already said the deposition is nit going
forward on October 15t1i. Nor do I see wliy I would need to meet and confer. with you
about 1VIr.:Nichols' intended motion to quash, liven that you have made it
abund~intly clear• that you do not represent him and that T should confer with him
directly. If I ani missing something there, please let me know.

Have a good weekend.




From: Stafford, Paul <Pa:ul.Stafford@tklaw.com>
Sent: Wednesday, September 18, 2019 9:15 PM
To: Stolzenbach, Brian <E3Stoizenhach@sevfarth.com>
Cc: AJ de Bartolomeo <ajd@tadlerlaw.com>; McLaughlin, Ellen <EMcLau~hlin@sevfarth.com>
Subject: RE: Morgan, et al. v. U.S. Soccer Federation, Inc. -Subpoena for Deposition of Rich Nichols


[EXT. Sender]

Thanks, Brian.
 don't represent Mr. Nichols, and notwithstanding your feigned confusion given your "experience" and
"understanding", my position on the subpoena for Che deposition of Mr. Nichols is clear from. my
emails. You should confer with Mr, Nichols o'r his attorney.
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 17 of 28 Page ID
                                  #:867
As previously sCated, the subpoena should properly be withdrawn,just as you should have properly
conferred with Mr, Nichols .before arbitrarily setting the October 15 date. Your "experience" should
i nform you of this, especially given that you do not plan to proceed with the October 15 deposition date
stated on the subpoena.

If needed, let me Know when you're available to "confer" with me by phone tomorrow (as Solo's
counsel) on the withdrawal of the subpoena setting the October 15 deposition of Mr. Nichols, as weU as
the motion to quash the deposition of Mr. Nichols. Morning is best forme.



Paul K. Stafford ~ Thompson &Knight LLP
Counsel
~,~;
1722 Routh Street, Suite 1500, Dallas, Texas 75201
214.969.1106 (direct) (214.999.1500 Sfax) ~ paulstafford@tldaw.com
vCard [ikla«••.eonl] ~ www.tklaw.com/Paul-K-Stafford~tkl~~~.eoi1~]

This message maybe confidential and attorney-client privileged. If received in error, please do not
read. Instead, reply to me that you have received it in error and delete the message. Thank you.
                                                                                                        ..
       From: Stolzenbach, Brian [rnailto;BStolzenbachCc~seyfarth.com]
       Sent: Wednesday, September 18, 2019 6:46 PM
       To: Stafford, Paul
       Cc: AJ de: Bartolomeo; McLaughlin, Ellen
       Subject: RE: Morgan, et al. v. U.S. Soccer Federation., Inc. -Subpoena for Deposition of Rich
       Nichols

       Mr. Staffo cl,

       I don't know exactly=what you mean when you say "the subpoena should
       propez•ly be withdrawn." In my experience, if after the service of a third-
       party subpoena the intendt~d date for the deposition dies .not work, it suffices
       to confirm that in writing (as we have done below) and then work towaids a
       new elate, after: which we can email Mr. Nichols a new sul~p~ena -with the new
       date and time so everyone leas tlizt for the recoicl. I'in liap~y t~ do that once
       we settle on the logistics.

       With respect to Mr. Nichols' plan to move to quash the stibZ~oena altogether,
       Y.hat is hard t:o understand. W~ Have no intention of inquiring into any
       privileged communication between Mr. Nzcliols and any of his present or
       former clients (absent, I suppose, discovery that the privilege has been
       waived in a~n~e respect). Mr. Nichols, as t}1e forin~l~ Executive Dii~ectoi of the
       WNTPA and lead negotiator in collective bazgaining for the WNTPA,is a
       mat~iial fact witness in the Morb~~n, et. al, case and in the Solo case. In fact,
       he has been identified by the Morb~ar~ plaintiffs as a witness in their Rule
       2G(a)(1) disclosures, atic~ we anticipate that he will. be identified by Ms. Solo
       in hers. It is altogether common :for a Dwyer who ne~otiate5 a collective
       bargaining agreement to be called as a witness when the course of those
       negotiations is x•elevantas it certainly is here. For exanl~le, Mr. Nichols
       himself surely will recall John Langel's being depo:5ed by the Feclex~ation in
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 18 of 28 Page ID
                                             #:868
       the lawsuit between the Fecleraticin and the WNTPA concerning whether the
       parties, in fact,. had a collective bargaining agx•eement in place during 201f.
       We leave no intention of providiiZg questions in aelvance of the depasition,
       given how obvious it is that Mi•, Nichols is a material £act witness and given
       that we reserve i,he i:ight to cover any discoverable topic related. to the two
       lawsuits.

       As for shifting costs, the Storn~ans case, its holding, and the entire concept ~f
       avoiding the iml~o~ition cif "s gnific~ni;" expense on a third panty arises under
       Rule 45(d)(2)(B)(ii), which addresses subpoenas to produce inatex•ials, not
       subpoenas for ~ deposition. The Federation has not issued a subpoena for
       documents oz• other tangible things, so tlzei•e is no expense to shift.

       With all that said, if Mr. Nichols still plaits to move to quash the subpoena
       and/or to request a shift of expenses, please advise as to your availability to
       meet ana confer on that subject sometime this. week.

      otherwise, I would appreciate receiving X11 of Mr. Nichols' availzble dates for
      his deposition between Novembe 25 and Febi~uaiy 6 no later than the end of
      this week. We are ende~voiing to work out a schedule for many deponents,
      as you knew, and we are cet~tainly piep~red to work with Mr. Nichols to
      :
      schedule lzis deposition on a elate that woiks foi• his schedule. As for location,_
      we will plait on ottr offices- in San Fiancisca, subject to the possibility that it
      may work b~tter~ for evez•yone, includi~lg ~~Ti•. Nichols, to halcl the cle~~osition in
      some other location where everyone, including him, will already be present
      for ~inother deposition in the czse. It seems to me wise to assess that
      particular issue once we have an idea of the dates when he and others are
      available..



      Brian Stolzenbach ). F~~~rtner ~ ~pyfartri Shaw C.L~'
      23~ S. 1~1J~~ker I~riv~= j Suits ~i~C?~ ~ ~hic~go, 11~ir, ~i~s ~0~~~-G~a~~~
      ~~r~ct -~:,..?,~12-46Q-551 ~ M+~bif~ +1-31.2-1~~3S-Li~U~
      bstolzenbach(a,sevfarth.com ~ http://www seyfarth.com
      Professional Bio

       SE~FARTH _ _ _~
             S ~TA~V

      The information contained in this transmission is attorney privileged and/or confidential information intended for.ihe use ofthe
      individual or entity named above. If the readerof this message is not the intended recipient, you are hereby notified that any use,
      dissemination, distribution or copying of this communication is strictly prohibited.


      From:Stafford, Paul <Paul.StaffordC>tklaw.com>
      Sent: Tuesday, September 17, 2019 7:23 PM
      To: Stolzenbach; Brian <BStoizenbachC~sevfarth.com>
      Cc: AJ de Bartolomeo <aid@Cadlerlaw:com>; McLaughlin, Ellen <EMcLau~hlin(c~sevfarth.com>
      Subject: RE: Morgan, et al, v. U.S. Soccer Federation, Inc. -Subpoena for Deposition of Rich
      Nichols
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 19 of 28 Page ID
                                  #:869
      [EXT. Sender]

      The Federation's non-agreement is noted, Mr. Stolzenbach.
      Since the deposition that was subpoenaed for October 15 is not going forward, the subpoena
      should properly be withdrawn.

      To be clear, my inquiry to you was as counsel for Plaintiff in Solo v. USSF in the continuing effort
      (order)to collaborate with Morgafi et al v. USSF; however, on behalf of Mr. Nichols, the email
       was also to advise you that Mr. Nichols will file a motion to quash the subpoena under Federal
      Rule 45(D)(3)(A)(iii)(attorney client p~ivilegej, and will also ask the Court to shift the cos#s of
      compliance with the subpoena tp USSF.
      In the spirit of the earlier email, if you are suggesting that you- would like to confer on the third-
      partysubpoena of Mr. Nichols, it is requested that you also confer as to a reasonable time,
      place, and manner as well.

      Paul K: Stafford ~ Thompson &Knight LLP
      Counsel

      1722 Routh Street, Suite 1500, Dallas, TexasJ5~01
      214.969.1106 (direct) ~ 214.999.1500 (fax) ~ paul.stafford(a~tklaw.com
      vCard (tl~la~~.cc~tn] ~ www,tklaw.com/Paul-K-Stafford [Cl l~»~~.coni]

      This message maybe confidential and attorney-client privileged. If received in error, please do
      not read. Instead, reply to me that you have received it in error and delete the message. Thank
      you.

              From: Stolzenbach, Brian [mailto:BStolzenbachCa~seyfarth.com]
              Sent: Tuesday, September 17, 2.019 5:31 PM
              To: Stafford, Paul
              Cc: /~l de Bartolomeo; McLaughlin, Ellen
              Subject: RE: Morgan, et al. v. U.S..Soccer Federation, Inc. -Subpoena for Deposition of
              Rich Nichols

              Mx~. Stafford

              The- Federation is not ill agreement with either suggestion, but please
              note that the deposition will. not ~o forward ~n October l~tli. It is not
              likely to g~ forward before late November.

              Tllat should give us a little time to confer on the subject in mole detail.
              Could we sc;liedtile some time to talk on ThurGclay afternoon? I could.
              take a cell any time that afternoon.

             In the meantime,just to be clear, am I reading your email correctly
             that with respect to the subpoena to Mi. Nichols,. you ai•e representing
             him in his personal capacity as a subpoenaed witness?
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 20 of 28 Page ID
                                  #:870

            $rian Stol~enbaah ~ _Partner ~ SeyP~rth ~t~~~v t~~P
            233 S. Wac!:er C:7rive ~ 5uit~ X000 ~ Chicago, Ilfinei~ Gr6tJ~-6=+~LF~
            (~ r~ct: +1-3"12-l~60- 551 j Mobile; +1.3'I?_..~~i8-~90i
             bstol~enbach Ca~seyfarth.com ~ http:l/www.sevfarth.com
            Professional Bio

            _:S ~,YF~I~T
                                        CIN__,

            The information contained in this transmission is attorney privileged andlor confidential information intended for the use
            of the individual or entity named above. If the reader of this message is not the intended recipient, you are heretiy
            notified that any use, dissemination, distribution or copying of this communication is strictly prohibited.


            From: Stafford, Paul <Paul,Stafford@ticlaw.com>
            Sent: Tuesday, September 17, 2019 1:0.1 PM
            To: McLaughlin, Ellen <EM'claughlin@seyfarth:corn>
            Ccc Stolzenbach, Brian <BStolzenbach(c~seVfarth.com>; AJ de Bartolomeo
            <ajd@tad{ertaw.com>
            Subject: FW: Morgan, et al. v. U.S. Soccer Federation, Inc. -Subpoena for Deposition of
            Rich Nichols


           [EXT. Sender]


            Ellen;

            This email follows up our voicemail to your direct number (312-460-5887)this morning.
            Please give me a call at your earliest convenience.

            We called you to discuss the attached Subpoena (for Ocxober 15, 2019 deposition)
            issued to Rich Nichols, Esq in tfie Morgan v. USSF matter.
           On behalf of Mr. Nichols, this email is to advise you that we will file a motion to quash
           the subpoena under Federal Rule 45(D)(3)(A)(iii)(attorney client privilege). We will also
           ask the Court to shift the costs of compliance with the subpoena to USSF,
           See for example Legal Voice v. Stormans lnc,, 738 F.3d 1178, 118 (9th Cir. 2013)
           (requires the District Court to consider whether the costs of compliance are
           "significant.").

           In lieu of motion practice —and in the interests of efficiency and judicial economy -- we
           request that U55F withdraw the subpoena and serve written deposition questions. Mr,
           Nichols can then assess if there is any non.-privileged and protected information about
           which he can testify. If USSF wishes to depgse Mr. Nicholson those non-privileged
           subjects, we will work with USSF to find a mutually agreeable date and location for the
           deposition.
           Please advise on or before Thursday 9/19 as to USSF's position on this. suggested
           approach. Thank you.

           Paul K. Stafford ~ Thompson &Knight LLP
           Counsel

           1722 Routh Street, Suite 1500, Dallas, Texas 7520.1
           214.969.1106 {direct) ~ 214.999.1500 (fax) ~ paul.stafford                        tklaw.com
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 21 of 28 Page ID
                                  #:871
             vCard jCkl~~~~.cor~Z ~ www.tklaw.com/Paul-K-Stafford [tl:law.cc~tn1

            This message maybe confidential and attorney-client privileged. If received in error,
            plepse do not read. Instead, reply tome that you have received it in error and delete the
            message. Thank you.

             From: Stoizenbach, Brian [mailto;F35tolzenbachCa~seyfarth.conl]
             Sent: Thursday, August 29, 2019 3:50 PM
             To: Rnicholspc~a~gmail.com
             Cc: McLaughlin, Elien; Peters, Kristen M.; Egan, Chantelle C; Luce,. Cheryl A; Dixon,
             Brandon L.; cspanglerCa~winston.corn; dfeherCa~winston.com; dhleiden~winston.com;
            jparsigianCa)winston.com; ikesslerCu~winston.com; ajdebartolomeoCa~tadlerlaw.com;
            .Stafford, Paul; timmoppinCa~aol.com
            Subject: Morgan, et al. v. U.S. Soccer Federation, Inc.. -Subpoena for Deposition of Rich
             Nichols

            Deai Mr. Nichols

            Attached is a subpoena.for your deposition in the matter of Morgan, et
            al. v. United States Soccerl~'ederatlon, Inc. -You. will see that the
            sltbpoena commands your appearance at Seyfarth Shaw's offices in
            San Francisco on October 15, 2019. A hard copy of the subpoena and
            the zequisite witness and mileage fee is on its way to you.

            I have copied on this e-mail counsel for the Plaintiffs in the 1V7organ
            mattier, as well as your co-counsel in the matter of Solo v. United
            States Soccer federation, Inc. As with other third party witnesses, we
            would like to conduct your deposition just one time for use in both
            cases.

            If you.have. an iinmo~able conflict on October 15, please let us know.
            As you know, we do have a tight schedule and would like to make the
            date work if at all possible, but if you have a conflict that cannot be
            resolved, please let us know your other available date before October
            18.

           Thank you and feel free to call me at any time to discuss if that is
           easier than e-mail.


           Brian Stolzenbach ~ Partner ~ Seyfartt~ ~h~w LI~F'
           ~3i S. Wicker f~rive ~ ~iuite 8000 I Chicac~a, Illinois ~Cif~~6-E~~4~
           Dhec;t: +~-3;2-X50-55 1 ~ Mobile: +1-;~12-493-6~C1
           bstolzenbach(c~sevfarth.com ~ http://www.seyfarth.com
           Professional Bio

            SEYFA~T.~H~~U~.__.

           The information contained in thistransmission isyattorney privileged and/or confidential information intended forMthe use
           of the individual or entity named above. If the reader of this message is not. the intended recipient, you are hereby
           notified that any use, dissemination, distribution or copying of this communication. is strictly prohibited.
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 22 of 28 Page ID
                                  #:872




                               EXHIBIT 5
             Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 23 of 28 Page ID
                                               #:873


            C~mail                                                                         Rieh Nichols <rr~tchalspc~c~mai4.cc~m>



 Subpoena

 Rich Nichols <micholspc@gmaii.com>                                                     Tue, Sep 24, 2019 at 3:19 PM
 To: BStolzenbach@seyfarth.com
 mac: "McLaughlin, Ellen" <EMcLaugh{in@seyfarth.com>
 3cc: AJ de Bartolomeo <ajd@tadlerlaw.com>, "Stafford, Paul" <Paul.Stafford@tklaw.com>,'Timothy W. Moppin"
 ~timmoppin@aol.com>, Rich Nichols <rnicholspc@gmail.com>

   Brian,

   Attached please find my letter regarding the Subpoena to depose me.

   Please confirm receipt.

  Thank you.

   Best,
   Rich

   .~ Nichols Subpoena Letter 92419.pdf
      652K




.s://mail.google.com/mail/u/0?ik=cOfcd09250&view=pt&search=...g-a%3Ar43111269774600040&simpl=msg-a%3Ar4311126977460004
                                                                                                                      0&mb=1   Page 1 of 1
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 24 of 28 Page ID
                                  #:874




                               EXHIBIT 6
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 25 of 28 Page ID
                                  #:875


                               Richard M. Nichols, P,C.
                                       Attorney at!aw



  VIA E11gAIL &FEDERAL EXPRESS

 September 24,2019

 Brian Stolzenbach
 Seyfarth Shaw, LLP
 233 S. Wacker Drive, Suite 8000
 Chicago, Illinois 60606

 Dear Brian,

 I am writing with regard to your Subpoena to depose me.

 While I understand your request, and would like to be as cooperative as I can be within
 the confines of my obligations as a lawyer in a related matter, in addition to what I
 believe wa.s an improperly served Subpoena, I believe that any relevant matter about
 which you'd like to question me is protected from disclosure under the Attorney-CIient
 Privilege.

 Also, if you believe the Subpoena was properly served, please provide me the rule or
 circumstances by which you deem service proper.

 Accordingly, it may be more efficient for us to talk about the categories about which
 you'd like to question me, which discussion would provide me the opportunity to tell you
 whether or not Pd be able to provide answers to your questions without infringing on the
 Attorney-Client Privilege.

 I look forward to your response. My cell number is: 415-314-0066.

        azds,G~
 Be~
 'ch
       /V




                         802 Glendale Drive   I PHONE    415-3I4-0066 (Direct/MobileJ
                         Keller, Texas          E-MAIL   rrticholspc~a mai(.aom
                         76248
Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 26 of 28 Page ID
                                  #:876




                                          MEMORANDUM


To:      Central District or California

From: Rich Nichols, Pro Se ~~j~u~

Re:      Filing of MOTION TO QUASH
         Case No. 2:19-cv-01717-RGK-AGR

Date: October 3, 2019

Clerk,

I am a Non-Party to the above referenced case. Attached please find my Motion to Quash a
Subpoena noticing my Deposition. To file the Motion, I was instructed by the Help Desk of this
Court to mail and or send by Federal Express.

Accordingly, please file the attached Motion to Quash, the Proposed Order and six (6) attached
E~chibits.

Please either email me at Rnicholspc%i-.gmail.com, or call me on my cell phone--415-314-0066—
to confirm receipt and proper filing of the Motion.

Thank you.
              _--
                                                                                                                                             ,~_ %


                    O

                                Extremely Urgent                                  ORIGIN ID~DRLA (415) 314-0066
                                                                                  R ICHRRD NICHOLS                 (SHIP DRTE~ 030CT19
                                                                                                                    pCTWGT~ 1.30 LB
                                                                                  802 GLENORLE DR.                  CRD~ 6995808/SSF02021
                                                                                  KELLER~ TK 76248
                                                                                  UNITED STATES US                 (BILL THIRD PARTY

                                                                                 TO CENTRAL DISTRICT OF CALIFORNIA
                        X                                                           CASE #2:19—CV-01717—f~GK — R. ~ .tp
                        W       For FedEx Expresso Shipments Onty                   350 W. 1ST. ST., SUITE #4311 c~ERK, U S ~,ST~,~T ~,,
                                Contents should be compatibl~vith the cont         LOS ANGELES CA 90012                                     ~~
                                For shipping terms and conditions and our lin                                                               ~a
                                                                                                                                             ~ =~
                                                                                                                                             aY
                                a pplicable Fedfx Express shipping document                                                                 ~` {
                                                                                                                                            ~~ f
                                Guide, or conditions of carriage.
                                                                                                                                            =~ i
                                For more information on FedEx Express sery
                                locations, go to fedex.com, or contact your
                                                                                                                                                                                      #:877




                                                                                                                                                                     i
                                O 2018 FedEx 155475/155476 REV 3/18
                                O


                                ~s                                                                                                                                    1

                                •
                                ~ «:                                            ~ 7764 7874 2030                  RIORITY OVERNIGHT                                  i
n                       ~       See how FetlEx connects the world in resp
.~                               nvir.,pnment.fedex.com. Join our eff~~
                            ~

                                       P
                                                                                A7 EMTA                                      ca us LAX
                                                                                                                               _ 9002



     i
         q,
                                                                                                                                                    Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 27 of 28 Page ID
                                                                                                        --
                                                                                                             -----? Y r. `1M
-.   '►_                                                                                SHIP DRTE~ 030CT19
                                       ORIGIN ID~DRLR (415) 314-0066                    ACTWGT~ 1.30 LB
                                       R ICHRRD NICHOLS                                 CRD~ 6995808/SSF02021
                                       802 GLENDRLE DR.
                                                                                           BILL THIRD PRRTY
                                       KELLER~ TN 76248
                                       UNITED STATES US
                                       ro CENTRAL DISTRICT OF CALIFORNIA
                                          CASE #12:19—CV-01717—RGK                                                                                                               ~
                                          350 W. 1ST. ST., SUITE #4311

                                          LOS ANGELES CAc[v:90012
                                         416) 311-0088
                                          nu:
                                        17q:                                       GEDt:


           i
           ~



                                             ~t~ ~~~ V d, ~ ,i~ ,'~~ ~ '~                   ~, }{, ~t
                                                                 ,~ ~!I i ;i'
                                              ';~ ' ~ ~ ~ ~'~,                  '11{4 ~,.i ~~ ~~' ~~;~~i
                                                                                        FRI — 04 OCT 10;30A
                                        TRK"
                                        ~z~_~ 7764 7874 2030                           PRIORITY OUERNIGHT
                                                                                                                                     DSR

               ~~705
               ~_
                       ~
                       10:30
                                        A7 EMTA                                                              ~A_~900AX
                                2030
                               10.04
                                                                                                                                                     #:878
                                                                                                                   Case 2:19-cv-01717-RGK-AGR Document 71-2 Filed 10/04/19 Page 28 of 28 Page ID
